Exhibit 10.1

EXECUTION VERSION

$100,000,000

INCONTACT, INC.

2.50% Convertible Senior Notes due 2022

PURCHASE AGREEMENT

March 24, 2015

JEFFERIES LLC

  As Representative of the

  Initial Purchasers listed in

  Schedule I hereto

c/o Jefferies LLC

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

inContact, Inc., a Delaware corporation (the “Company”) hereby agrees with you
as follows:

1. Issuance of Securities. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the initial purchasers listed in
Schedule I hereto (collectively, the “Initial Purchasers”), for whom Jefferies
LLC is acting as representative (in such capacity, the “Representative”),
$100,000,000 in aggregate principal amount of 2.50% Convertible Senior Notes due
2022 (the “Initial Securities”). The Initial Securities will be issued pursuant
to an indenture (the “Indenture”), to be dated as of March 30, 2015, between the
Company and Wells Fargo Bank, National Association, as trustee (the “Trustee”).
In addition, the Company has granted to the Initial Purchasers an option to
purchase up to an additional $15,000,000 aggregate principal amount of its 2.50%
Convertible Senior Notes due 2022 on the terms and conditions and for the
purposes set forth in Section 2 (the “Option Securities” and, together with the
Initial Securities, the “Securities”). The Securities will be convertible into
cash, duly and validly issued, fully paid and non-assessable shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”) or a
combination of cash and duly and validly issued, fully paid and non-assessable
shares of Common Stock (any shares of Common Stock issuable upon conversion of
the Securities, including any such shares issuable upon conversion in connection
with a “make-whole fundamental change” (as defined in the Final Offering
Memorandum), being referred to herein as the “Conversion Shares”), on the terms,
and subject to the conditions, set forth in the Indenture. Capitalized terms
used, but not defined herein, shall have the meanings set forth in the
“Description of the Notes” section of the Final Offering Memorandum (as
hereinafter defined).



--------------------------------------------------------------------------------

The Securities will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) thereunder (collectively, the “Securities Act”). Upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Securities shall bear the
legends set forth in the final offering memorandum, dated the date hereof (the
“Final Offering Memorandum”). The Company has prepared a preliminary offering
memorandum, dated March 23, 2015 (the “Preliminary Offering Memorandum”), (ii) a
pricing term sheet, dated the date hereof, attached hereto as Schedule II, which
includes pricing terms and other information with respect to the Securities and
the Conversion Shares (the “Pricing Supplement”), and (iii) the Final Offering
Memorandum, in each case, relating to the offer and sale of the Securities (the
“Offering”). All references in this Agreement to the Preliminary Offering
Memorandum, the Time of Sale Document (as defined herein) or the Final Offering
Memorandum include, unless expressly stated otherwise, (i) all amendments or
supplements thereto, (ii) all documents, financial statements and schedules and
other information contained, incorporated by reference or deemed incorporated by
reference therein (and references in this Agreement to such information being
“contained,” “included” or “stated” (and other references of like import) in the
Preliminary Offering Memorandum, the Time of Sale Document or the Final Offering
Memorandum shall be deemed to mean all such information contained, incorporated
by reference or deemed incorporated by reference therein) and (iii) any offering
memorandum “wrapper” to be used in connection with offers to sell, solicitations
of offers to buy or sales of the Securities in non-U.S. jurisdictions. The
Preliminary Offering Memorandum and the Pricing Supplement are collectively
referred to herein as the “Time of Sale Document.”

2. Terms of Offering. The Initial Purchasers have advised the Company, and the
Company understands, that the Initial Purchasers will make offers to sell (the
“Exempt Resales”) some or all of the Securities purchased by the Initial
Purchasers hereunder on the terms set forth in the Time of Sale Document to
persons (the “Subsequent Purchasers”) whom the Initial Purchasers reasonably
believe are “qualified institutional buyers” as defined in Rule 144A under the
Securities Act (“QIBs”). As used herein, “Time of Sale” means 5:30 p.m. (New
York City time) on the date of this Agreement.

This Agreement, the Indenture and the Securities are collectively referred to
herein as the “Documents”, and the transactions contemplated hereby and thereby
are collectively referred to herein as the “Transactions.”

3. Purchase, Sale and Delivery.

(a) On the basis of the representations, warranties, agreements and covenants
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to issue and sell to the Initial Purchasers, and the Initial
Purchasers, severally and not jointly, agree to purchase from the Company, the
aggregate principal amount of Initial Securities set forth opposite such Initial
Purchaser’s name in Schedule I hereto at a purchase price of 96.8% of the
aggregate principal amount thereof.

(b) The Company hereby grants to the Initial Purchasers an option to purchase up
to $15,000,000 in aggregate principal amount of Option Securities at the same

 

Page 2



--------------------------------------------------------------------------------

purchase price as set forth above in Section 3(a) for the Initial Securities.
Such option is granted for the purpose of covering sales of Securities in excess
of the aggregate principal amount of Initial Securities in the sale of Initial
Securities. The option will expire 30 days after the date of the Final Offering
Memorandum and may be exercised in whole or in part by written notice being
given to the Company by the Initial Purchasers; provided that such option may be
exercised only once. Such notice shall set forth the aggregate principal amount
of Option Securities as to which the option is being exercised, the names in
which the principal amount of Option Securities are to be registered, the
denominations in which the Option Securities are to be issued and the date and
time, as determined by the Representative, when the Option Securities are to be
delivered; provided, however, that this date and time shall not be earlier than
the Initial Closing Date, and if later than the Initial Closing Date, shall not
be earlier than the second business day after the date on which the option shall
have been exercised nor later than the fifth business day after the date on
which the option shall have been exercised, unless the Company and the
Representative agree otherwise. If any Optional Securities are to be purchased,
each Initial Purchaser, severally and not jointly, agrees to purchase from the
Company the principal amount of Option Securities that bears the same proportion
to the total principal amount of Option Securities to be purchased as the total
principal amount of Initial Securities.

(c) Delivery to the Initial Purchasers of and payment for the Initial Securities
shall be made at a closing (the “Initial Closing”) to be held at 10:00 a.m., New
York City time, on March 30, 2015 (the “Initial Closing Date”) and delivery to
the Initial Purchasers of and payment for the Option Securities shall be made at
a closing (the “Option Closing” and, together with the Initial Closing, a
“Closing”) to be held at a date and time specified by the Representative in the
written notice of the Initial Purchasers’ election to purchase the Option
Securities (the “Option Closing Date” and, together with the Initial Closing
Date, a “Closing Date”), in each case, at the New York City offices of Skadden,
Arps, Slate, Meagher & Flom LLP (or such other place as shall be reasonably
acceptable to the Representative).

(d) The Company shall deliver to the Initial Purchasers one or more certificates
representing the Initial Securities and the Option Securities, as the case may
be, in definitive form, registered in such names and denominations as the
Initial Purchasers may request, against payment by the Initial Purchasers of the
purchase price therefor by immediately available federal funds bank wire
transfer to such bank account or accounts as the Company shall designate to the
Initial Purchasers at least two business days prior to the Closing. The
certificates representing the Initial Securities and the Option Securities, as
the case may be, in definitive form shall be made available to the Initial
Purchasers for inspection at the New York City offices of Skadden, Arps, Slate,
Meagher & Flom LLP (or such other place as shall be reasonably acceptable to the
Representative) not later than 10:00 a.m. New York City time one business day
immediately preceding the applicable Closing Date. The Securities will be
represented by one or more definitive global securities in book-entry form and
will be deposited on the Closing Date, by or on behalf of the Company, with The
Depository Trust Company (“DTC”) or its designated custodian, and registered in
the name of Cede & Co.

 

Page 3



--------------------------------------------------------------------------------

4. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, each Initial Purchaser that, as of the date hereof
and as of the applicable Closing Date:

 

(a) Limitation on Offering Materials. The Company has not prepared, made, used,
authorized, approved or distributed and will not, and will not cause or allow
its agents or representatives to, prepare, make, use, authorize, approve or
distribute any written communication that constitutes an offer to sell or a
solicitation of an offer to buy the Securities, or otherwise is prepared to
market the Securities, other than (i) the Time of Sale Document, (ii) the Final
Offering Memorandum and (iii) any marketing materials (including any roadshow or
investor presentation materials) or other written communications, in each case
used in accordance with Section 5(c) hereof (each such communication by the
Company or its agents or representatives described in this clause (iii), a
“Company Additional Written Communication”).

 

(b) No Material Misstatement or Omission. (i) The Time of Sale Document, as of
the Time of Sale, did not include any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, (ii) the
Final Offering Memorandum, as of the date thereof, did not, and, at the Closing
Date, will not include any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (iii) each such
Company Additional Written Communication does not conflict with the information
contained in the Time of Sale Document or the Final Offering Memorandum, and
when taken together with the Time of Sale Document, did not, and, at the Closing
Date, will not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except in each case
that the representations and warranties set forth in this paragraph do not apply
to statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser and furnished to the Company in
writing by any Initial Purchaser through the Representative expressly for use in
the Time of Sale Document or the Final Offering Memorandum as set forth in
Section 12. No injunction or order has been issued that either (i) asserts that
any of the Transactions is subject to the registration requirements of the
Securities Act or (ii) would prevent or suspend the issuance or sale of any of
the Securities or the use of the Time of Sale Document or the Final Offering
Memorandum in any jurisdiction, and no proceeding for either such purpose has
commenced or is pending or, to the knowledge of the Company, is contemplated.

 

(c)

Documents Incorporated by Reference. The documents incorporated or deemed to be
incorporated by reference in the Time of Sale Document or the Final Offering
Memorandum, at the time they were filed with the SEC, complied and, to the
extent hereafter filed with the SEC, will comply, in all material respects with
the requirements of the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder (collectively, the “Exchange Act”)
and did not or will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. There are no

 

Page 4



--------------------------------------------------------------------------------

  contracts or other documents required to be described in such incorporated
documents or to be filed as exhibits to such incorporated documents which have
not been described or filed as required.

 

(d) Reporting Compliance. The Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and
Section 15(d), as applicable, of the Exchange Act.

 

(e) Preparation of the Financial Statements. The consolidated financial
statements and related notes and supporting schedules of the Company and the
Subsidiaries (as defined below) contained or incorporated by reference in the
Time of Sale Document and the Final Offering Memorandum (the “Financial
Statements”) present fairly, in all material respects, the financial position,
results of operations and cash flows of the Company and its consolidated
Subsidiaries, as of the respective dates and for the respective periods to which
they apply and have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved and the requirements of
Regulation S-X. The financial data set forth under the captions “Selected
Financial Data” in the Time of Sale Document and the Final Offering Memorandum
has been prepared on a basis consistent with that of the Financial Statements
and present fairly the financial position and results of operations of the
Company and its consolidated Subsidiaries as of the respective dates and for the
respective periods indicated. The unaudited pro forma financial information and
related notes and supporting schedules of the Company and the Subsidiaries
contained in the Time of Sale Document and the Final Offering Memorandum have
been prepared in accordance with the requirements of Regulation S-X and have
been properly presented, in all material respects, on the bases described
therein, and give effect to assumptions used in the preparation thereof that
have been made on a reasonable basis and in good faith and the adjustments used
therein are appropriate to give effect to the transactions and circumstances
referred to therein. All other financial, statistical and market and industry
data and forward-looking statements (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Time of
Sale Document and the Final Offering Memorandum are fairly and accurately
presented, are based on or derived from sources that the Company believes to be
reliable and accurate and are presented on a reasonable basis. No other
financial statements or supporting schedules are required to be included in the
Time of Sale Document or the Final Offering Memorandum. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Time of Sale Document and the Final Offering Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the SEC’s rules and guidelines applicable thereto.

 

(f)

Disclosure Controls and Procedures. The Company and the Subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the SEC’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow

 

Page 5



--------------------------------------------------------------------------------

  timely decisions regarding required disclosure. The Company and the
Subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act. The statements relating to disclosure controls and procedures made by the
principal executive officers (or their equivalents) and principal financial
officers (or their equivalents) of the Company in the certifications required by
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith are complete and correct. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Time of Sale Document and the Final Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the SEC’s rules and guidelines applicable thereto.

 

(g) Independent Accountants. Deloitte & Touche LLP (“Deloitte”), who have
certified and expressed their opinion with respect to the financial statements
including the related notes thereto and supporting schedules of the Company and
its Subsidiaries contained in the Time of Sale Document and the Final Offering
Memorandum, are (i) an independent registered public accounting firm with
respect to the Company and the Subsidiaries within the applicable rules and
regulations adopted by the SEC and as required by the Securities Act, (ii) in
compliance with the applicable requirements relating to the qualification of
accountants Regulation S-X and (iii) a registered public accounting firm as
defined by the Public Company Accounting Oversight Board (United States) whose
registration has not been suspended or revoked and who has not requested such
registration to be withdrawn.

 

(h) No Material Adverse Change. Subsequent to the respective dates as of which
information is contained in the Time of Sale Document and the Final Offering
Memorandum, except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, (i) neither the Company nor any of the Subsidiaries has
incurred any liabilities, direct or contingent, including without limitation any
losses or interference with its business from fire, explosion, flood,
earthquakes, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute or court or governmental action, order or decree,
that are material, individually or in the aggregate, to the Company and the
Subsidiaries, taken as a whole, or has entered into any transactions not in the
ordinary course of business, (ii) there has not been any material decrease in
the capital stock or any material increase in any short-term or long-term
indebtedness of the Company or the Subsidiaries, or any payment of or
declaration to pay any dividends or any other distribution with respect to the
Company, and (iii) there has not been any material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the properties, business, prospects, operations, earnings, assets,
liabilities or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole (each of clauses (i), (ii) and (iii), a “Material
Adverse Change”).

 

(i)

Rating Agencies. No “nationally recognized statistical rating organization” (as
that term is used in Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act) (i) has
imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) to retain any rating assigned to the Company
or any of the Subsidiaries or to

 

Page 6



--------------------------------------------------------------------------------

  any securities of the Company or any of the Subsidiaries or (ii) has informed
the Company that it is considering (A) the downgrading, suspension, or
withdrawal of, or any review (or of any potential or intended review) for a
possible change in, any rating so assigned (including, without limitation, the
placing of any of the foregoing ratings on credit watch with negative or
developing implications or under review with an uncertain direction) or (B) any
change in the outlook for any rating of the Company or any of the Subsidiaries
or any securities of the Company or any of the Subsidiaries.

 

(j) Subsidiaries. Each corporation, partnership or other entity in which the
Company, directly or indirectly through any of its subsidiaries, owns more than
fifty percent (50%) of any class of equity securities or interests is listed on
Schedule III attached hereto (the “Subsidiaries”).

 

(k) Incorporation and Good Standing of the Company and its Subsidiaries. The
Company and each of the Subsidiaries (i) has been duly organized or formed, as
the case may be, is validly existing and is in good standing under the laws of
its jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets as
described in the Time of Sale Document and in the Final Offering Memorandum and
(iii) is duly qualified or licensed to do business and is in good standing as a
foreign corporation, partnership or other entity as the case may be, authorized
to do business in each jurisdiction in which the nature of such businesses or
the ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on (A) the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, (B) the
ability of the Company or any Subsidiary to perform its obligations in all
material respects under any Document, (C) the validity or enforceability of any
of the Documents, or (D) the consummation of any of the Transactions (each, a
“Material Adverse Effect”).

 

(l)

Capitalization and Other Capital Stock Matters. All of the issued and
outstanding shares of capital stock or other equity interests of the Company and
each of the Subsidiaries have been duly authorized and validly issued, are fully
paid and nonassessable and were not issued in violation of, and are not subject
to, any preemptive or similar rights. The Securities, the Conversion Shares and
all other outstanding shares of capital stock or other equity interests of the
Company conform in all material respects to the descriptions thereof set forth
in the Time of Sale Document and the Final Offering Memorandum. The Conversion
Shares have been duly authorized and reserved for issuance upon such conversion
by all necessary corporate action and such shares, when issued upon such
conversion in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable; no holder of the Conversion Shares will
be subject to personal liability by reason of being such a holder; and the
issuance of the Conversion Shares upon such conversion will not be subject to
the preemptive or other similar rights of any securityholder of the Company.
None of the outstanding shares of Common Stock was issued in violation of any
preemptive rights or other similar rights granted by the Company to any
securityholder of the Company. All of the outstanding shares of capital stock or
other equity interests of each of the Subsidiaries that are owned by the Company

 

Page 7



--------------------------------------------------------------------------------

  are owned, directly or indirectly, by the Company, free and clear of all
liens, security interests, mortgages, pledges, charges, equities, claims or
restrictions on transferability or encumbrances of any kind (collectively,
“Liens”), other than those Liens (i) arising under that certain Amended and
Restated Loan Agreement dated April 30, 2012, by and between the Company and
Zions First National Bank, as amended by that certain First Amendment to Amended
and Restated Loan Agreement dated June 21, 2013, and as amended by that certain
Second Amendment to Amended and Restated Loan Agreement dated August 4, 2014
(collectively, the “Loan Agreement”), (ii) arising under that certain Master
Finance Lease between the Company and Zions Credit Corporation dated July 23,
2009, as amended (which is referred to herein together with the Loan Agreement
as the “Permitted Liens”), or (iii) imposed by the Securities Act and the
securities or “Blue Sky” laws of certain U.S. state or non-U.S. jurisdictions.
Except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, there are no outstanding (A) options, warrants, preemptive rights,
rights of first refusal or other rights to purchase from the Company or any of
the Subsidiaries, (B) agreements, contracts, arrangements or other obligations
of the Company or any of the Subsidiaries to issue or (C) other rights to
convert any obligation into or exchange any securities for, in the case of each
of clauses (A) through (C), shares of capital stock of or other ownership or
equity interests in the Company or any of the Subsidiaries.

 

(m) Legal Power and Authority. The Company has all necessary power and authority
to execute, deliver and perform its obligations under the Documents and to
consummate the Transactions.

 

(n) This Agreement and the Indenture. This Agreement has been duly and validly
authorized, executed and delivered by the Company. The Indenture has been duly
and validly authorized by the Company and, at the Initial Closing Date, will
have been duly executed and delivered by the Company and will constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that the enforcement thereof may be
subject to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.
When executed and delivered, this Agreement and the Indenture will conform in
all material respects to the descriptions thereof in the Time of Sale Document
and the Final Offering Memorandum.

 

(o)

The Securities. The Securities have each been duly and validly authorized by the
Company and, when issued and delivered to and paid for by the Initial Purchasers
in accordance with the terms of this Agreement and the Indenture, will have been
duly executed, authenticated, issued and delivered and will constitute legal,
valid and binding obligations of the Company, entitled to the benefit of the
Indenture, and enforceable against the Company in accordance with its terms,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether

 

Page 8



--------------------------------------------------------------------------------

  applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought. When executed and delivered, the
Securities will conform in all material respects to the descriptions thereof in
the Time of Sale Document and the Final Offering Memorandum and will be in the
form contemplated by the Indenture.

 

(p) Compliance with Existing Instruments. Neither the Company nor any of the
Subsidiaries is (i) in violation of its certificate of incorporation, by-laws or
other organizational documents (the “Charter Documents”); (ii) in violation of
any U.S. or non-U.S. federal, state or local statute, law (including, without
limitation, common law) or ordinance, or any judgment, decree, rule, regulation,
order or injunction (collectively, “Applicable Law”) of any U.S. or non-U.S.
federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization (each, a “Governmental Authority”), applicable to any of them or
any of their respective properties; or (iii) in breach of or default under any
bond, debenture, note, loan or other evidence of indebtedness, indenture,
mortgage, deed of trust, lease or any other agreement or instrument to which any
of them is a party or by which any of them or their respective property is bound
(collectively, the “Applicable Agreements”), except, in the case of clauses
(ii) and (iii) for such violations, breaches or defaults that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All Applicable Agreements are in full force and effect and are
legal, valid and binding obligations, other than as disclosed in the Time of
Sale Document and the Final Offering Memorandum. There exists no condition that,
with the passage of time or otherwise, would constitute (a) a violation of such
Charter Documents or Applicable Laws, (b) a breach of or default or a “Debt
Repayment Triggering Event” (as defined below) under any Applicable Agreement or
(c) result in the imposition of any penalty or the acceleration of any
indebtedness. As used herein, a “Debt Repayment Triggering Event” means any
event or condition that gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of the Subsidiaries or any of their respective properties.

 

(q) No Conflicts. Neither the execution, delivery or performance of the
Documents nor the consummation of any of the Transactions (including the use of
proceeds from the sale of the Securities as described in the Time of Sale
Document and the Final Offering Memorandum under the caption “Use of Proceeds”)
will conflict with, violate, constitute a breach of or a default (with the
passage of time or otherwise) or a Debt Repayment Triggering Event under, or
result in the imposition of a Lien on any assets of the Company or any of its
Subsidiaries, the imposition of any penalty or a Debt Repayment Triggering Event
under or pursuant to (i) the Charter Documents, (ii) any Applicable Agreement,
(iii) any Applicable Law or (iv) any order, writ, judgment, injunction, decree,
determination or award binding upon or affecting the Company.

 

(r)

No Consents. No consent, approval, authorization, order, filing or registration
of or with any Governmental Authority or third party is required for execution,
delivery or performance of the Documents or the consummation of the
Transactions, except such (i)

 

Page 9



--------------------------------------------------------------------------------

  those that have been official or made, as the case may be, that are in full
force and effect and (ii) as may be required under the securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions or other non-U.S. laws applicable
to the purchase of the Securities outside the U.S. in connection with the
Transactions.

 

(s) No Material Applicable Laws or Proceedings. (i) No Applicable Law has been
enacted, adopted or issued, (ii) no stop order suspending the qualification or
exemption from qualification of any of the Securities in any jurisdiction has
been issued and no proceeding for that purpose shall have been commenced or, to
the Company’s knowledge be pending or contemplated as of the applicable Closing
Date and (iii) there is no action, claim, suit, demand, hearing, notice of
violation or deficiency, or proceeding pending or, to the knowledge of the
Company threatened or contemplated by Governmental Authorities or threatened by
others (collectively, “Proceedings”) that, with respect to clauses (i), (ii) and
(iii) of this paragraph (A) would restrain, enjoin, prevent or interfere with
the consummation of the Offering or any of the Transactions or (B) could
reasonably be expected to have, individually or in the aggregate, have a
Material Adverse Effect.

 

(t) All Necessary Permits. Each of the Company and the Subsidiaries possess all
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate its properties and to carry on its businesses as
now or proposed to be conducted as described in the Time of Sale Document and
the Final Offering Memorandum (“Permits”), except where the failure to possess
such Permits would not, individually or in the aggregate, have a Material
Adverse Effect; each of the Company and the Subsidiaries has fulfilled and
performed all of its obligations with respect to such Permits; no event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination of any such Permit or has resulted, or after notice or lapse of
time would result, in any other material impairment of the rights of the holder
of any such Permit; and none of the Company or the Subsidiaries has received or
has any reason to believe it will receive any notice of any proceeding relating
to revocation or modification of any such Permit, except as described in the
Time of Sale Document and the Final Offering Memorandum or except where such
revocation or modification would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(u) Title to Properties. Each of the Company and the Subsidiaries has good,
marketable and valid title to all real property owned by it and good title to
all personal property owned by it and good and valid title to all leasehold
estates in real and personal property being leased by it and, as of the
applicable Closing Date, will be free and clear of all Liens except such as
(A) are described in the Time of Sale Document and the Final Offering
Memorandum, (B) do not, singly or in the aggregate, materially affect the value
of such property and do not interfere with the use made and proposed to be made
of such property by the Company or any of the Subsidiaries or (C) are Permitted
Liens. All Applicable Agreements to which the Company or any of the Subsidiaries
is a party or by which any of them is bound are valid and enforceable against
each of the Company or such Subsidiary, as applicable, and are valid and
enforceable against the other party or parties thereto and are in full force and
effect with only such exceptions as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

Page 10



--------------------------------------------------------------------------------

(v) Tax Law Compliance. All Tax (as hereinafter defined) returns required to be
filed by the Company and each of the Subsidiaries have been filed and all such
returns are true, complete and correct in all material respects. All material
Taxes that are due from the Company and the Subsidiaries have been paid other
than those (i) currently payable without penalty or interest or (ii) being
contested in good faith and by appropriate proceedings and for which adequate
accruals have been established in accordance with generally accepted accounting
principles of the United States, applied on a consistent basis throughout the
periods involved (“GAAP”). To the knowledge of the Company there are no actual
or proposed Tax assessments against the Company or any of the Subsidiaries that
would, individually or in the aggregate, have a Material Adverse Effect. The
accruals on the books and records of the Company and the Subsidiaries in respect
of any material Tax liability for any period not finally determined are adequate
to meet any assessments of Tax for any such period. For purposes of this
Agreement, the term “Tax” and “Taxes” shall mean all U.S. and non-U.S. federal,
state, local and taxes, and other assessments of a similar nature (whether
imposed directly or through withholding), including any interest, additions to
tax or penalties applicable thereto.

 

(w)

Intellectual Property Rights. Each of the Company and the Subsidiaries owns, or
is licensed under, and has the right to use, all patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, technology, know-how, domain names
and trade names (collectively, “Intellectual Property”) necessary for the
conduct of its businesses as now conducted or as described in the Time of Sale
Document and the Final Offering Memorandum to be conducted and, as of the
applicable Closing Date, the Intellectual Property will be free and clear of all
Liens, other than Permitted Liens. The Company is not a party to, or bound by,
any options, licenses or agreements with respect to the intellectual property
rights of any other person or entity that are necessary to be described in the
Time of Sale Document or the Final Offering Memorandum to avoid a material
misstatement or omission and are not described therein. Except as described in
the Time of Sale Document and the Final Offering Memorandum, no claims or
notices of any potential claim have been asserted by any person challenging the
use of any such Intellectual Property by the Company or any of the Subsidiaries
or questioning the validity or effectiveness of any Intellectual Property or any
license or agreement related thereto or the Company’s or any of its
Subsidiaries’ rights in or to any such Intellectual Property, other than any
claims that, if successful, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. None of the
intellectual property used by the Company or any of the Subsidiaries has been
obtained or is hereby used by the Company or any of the Subsidiaries in
violation of any contractual obligation binding on the Company or any of the
Subsidiaries or, to the Company or any of the Subsidiaries’ knowledge, its
officers, directors or employees or otherwise in violation of the rights of any
person, other than any violations that, if successful, would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
To the Company’s knowledge, no employee of the Company or any of its
Subsidiaries is in violation of any term of any

 

Page 11



--------------------------------------------------------------------------------

  employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company
or any of its Subsidiaries or actions undertaken by the employee while employed
with the Company or any of its Subsidiaries, except for such violations that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

(x) ERISA Matters. Each of the Company, the Subsidiaries and each ERISA
Affiliate (as hereinafter defined) has fulfilled its obligations, if any, under
the minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with respect to
each “pension plan” (as defined in Section 3(2) of ERISA), subject to
Section 302 of ERISA, which the Company, the Subsidiaries or any ERISA Affiliate
sponsors or maintains, or with respect to which it has (or within the last three
years had) any obligation to make contributions, and each such plan is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”). None of
the Company, the Subsidiaries or any ERISA Affiliate has incurred any unpaid
liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA. “ERISA Affiliate” means a corporation, trade or business that is,
along with the Company or any Subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
Section 414 of the Code or Section 4001 of ERISA.

 

(y) Labor Matters. (i) The Company is not party to or bound by any collective
bargaining agreement with any labor organization; (ii) there is no union
representation question existing with respect to the employees of the Company,
and, to the knowledge of the Company no union organizing activities are taking
place that, could, individually or in the aggregate, have a Material Adverse
Effect; (iii) to the knowledge of the Company no union organizing or
decertification efforts are underway or threatened against the Company; (iv) no
labor strike, work stoppage, slowdown or other material labor dispute is pending
against the Company, or, to the Company’s knowledge threatened against the
Company; (iv) there is no worker’s compensation liability, experience or matter
that could be reasonably expected to have a Material Adverse Effect; (v) to the
knowledge of the Company there is no threatened or pending liability against the
Company pursuant to the Worker Adjustment Retraining and Notification Act of
1988, as amended (“WARN”), or any similar state or local law; (vi) there is no
employment-related charge, complaint, grievance, investigation, unfair labor
practice claim or inquiry of any kind, pending against the Company that could,
individually or in the aggregate, have a Material Adverse Effect; (vii) to the
knowledge of the Company no employee or agent of the Company has committed any
act or omission giving rise to liability for any violation identified in
subsection (v) and (vi) above, other than such acts or omissions that would not,
individually or in the aggregate, have a Material Adverse Effect; and (viii) no
term or condition of employment exists through arbitration awards, settlement
agreements or side agreement that is contrary to the express terms of any
applicable collective bargaining agreement.

 

Page 12



--------------------------------------------------------------------------------

(z) [reserved]

 

(aa) Compliance with Environmental Laws. Each of the Company and the
Subsidiaries is (i) in compliance with any and all applicable U.S. or non-U.S.
federal, state and local laws, regulations, decisions and orders relating to
health and safety, or the pollution or the protection of the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) has received and is in compliance with all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct its respective businesses and (iii) has not received notice of, and
is not aware of, any actual or potential liability for damages to natural
resources or the investigation or remediation of any disposal, release or
existence of hazardous or toxic substances or wastes, pollutants or
contaminants, in each case except where such non-compliance with Environmental
Laws, failure to receive and comply with required permits, licenses or other
approvals, or liability would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any of
the Subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, or any similar U.S. or non-U.S. state or local Environmental Laws or
regulation requiring the Company or any of the Subsidiaries to investigate or
remediate any pollutants or contaminants, except where such requirements would
not, individually or in the aggregate, have a Material Adverse Effect, whether
or not arising from transactions in the ordinary course of business.

 

(bb) Insurance. Each of the Company and the Subsidiaries are insured by insurers
of nationally recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged. All policies of insurance and any material fidelity or surety bonds
insuring the Company or any of the Subsidiaries or their respective businesses,
assets, employees, officers and directors are in full force and effect. The
Company and the Subsidiaries are in compliance with the terms of such policies
and instruments in all material respects, and there are no claims by the Company
or any of the Subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(cc)

Accounting System. The Company and each of the Subsidiaries make and keep
accurate books and records and maintain a system of internal accounting controls
and procedures sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action

 

Page 13



--------------------------------------------------------------------------------

  is taken with respect to any material differences. The Company’s independent
auditors and board of directors have been advised of: (i) all “material
weaknesses” and “significant deficiencies” (each, as defined in Rule 12b-2 of
the Exchange Act), if any, in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data and (ii) all fraud, if any, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls (whether or not remediated); all such material weaknesses and
significant deficiencies, if any, have been disclosed in the Time of Sale
Document and the Final Offering Memorandum in all material respects; and since
the date of the most recent evaluation of such disclosure controls and
procedures and internal controls, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

(dd) Use of Proceeds; Solvency; Going Concern. All indebtedness represented by
the Securities is being incurred for proper purposes and in good faith. On the
applicable Closing Date, after giving pro forma effect to the Offering and the
use of proceeds therefrom described under the caption “Use of Proceeds” in the
Time of Sale Document and Final Offering Memorandum, the Company (i) will be
Solvent (as hereinafter defined), (ii) will have sufficient capital for carrying
on its business and (iii) will be able to pay its debts as they mature. As used
in this paragraph, the term “Solvent” means, with respect to a particular date,
that on such date (i) the present fair market value (or present fair saleable
value) of the assets of the Company is not less than the total amount required
to pay the liabilities of the Company on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Company is able to pay its debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business; (iii) assuming consummation of the issuance of the
Securities as contemplated by this Agreement and the Time of Sale Document and
Final Offering Memorandum, the Company is not incurring debts or liabilities
beyond its ability to pay as such debts and liabilities mature; (iv) the Company
is not engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Company is engaged; and (v) the Company is not otherwise
insolvent under the standards set forth in Applicable Laws.

 

(ee) No Price Stabilization or Manipulation. Neither the Company nor any of its
Affiliates has and, to the Company’s knowledge, no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in,
or that has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company,
whether to facilitate the sale or resale of any of the Securities or otherwise,
(ii) sold, bid for, purchased, or paid anyone any compensation for soliciting
purchases of, any of the Securities, or (iii) except as disclosed in the Time of
Sale Document and the Final Offering Memorandum, paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company.

 

Page 14



--------------------------------------------------------------------------------

(ff) No Registration Required Under the Securities Act or Qualification Under
the TIA. Without limiting any provision herein, no registration under the
Securities Act and no qualification of the Indenture under the Trust Indenture
Act of 1939, as amended (the “TIA”), is required for the offer or sale of the
Securities to the Initial Purchasers as contemplated hereby or for the Exempt
Resales, assuming the accuracy of the Initial Purchasers’ representations and
warranties in Section 6 herein.

 

(gg) Rule 144A; No Integration or General Solicitation. The Securities will be,
upon issuance, eligible for resale pursuant to Rule 144A under the Securities
Act and no other securities of the Company are of the same class (within the
meaning of Rule 144A under the Securities Act) as the Securities and listed on a
national securities exchange registered under Section 6 of the Exchange Act, or
quoted in a U.S. automated inter-dealer quotation system. No securities of the
Company have been offered, issued or sold by the Company or any of its
Affiliates within the six-month period immediately prior to the date hereof that
would be integrated with the offering of the Securities contemplated by this
Agreement; and the Company does not have any intention of making, and will not
make, an offer or sale of such securities of the Company, for a period of six
months after the date of this Agreement. As used in this paragraph, the terms
“offer” and “sale” have the meanings specified in Section 2(a)(3) of the
Securities Act. None of the Company, any of its Affiliates or other person
acting on behalf of the Company has engaged or will engage, in connection with
the offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act (each, a
“General Solicitation”).

 

(hh) No Directed Selling Efforts. None of the Company, any of its Affiliates or
other person acting on behalf of the Company has, with respect to Securities
sold outside the United States, offered the Securities to buyers qualifying as
“U.S. persons” (as defined in Rule 902 under the Securities Act) or engaged in
any directed selling efforts within the meaning of Rule 902 under the Securities
Act; the Company, any Affiliate of the Company and any person acting on behalf
of the Company have complied with and will implement the “offering restrictions”
within the meaning of such Rule 902; and neither the Company nor any of its
Affiliates has entered or will enter into any arrangement or agreement with
respect to the distribution of the Securities, except for this Agreement;
provided that no representation is made in this paragraph with respect to the
actions of the Initial Purchasers.

 

(ii) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
of the Company or any Affiliate registered for sale under a registration
statement, except for rights as have been duly waived.

 

(jj) Margin Requirements. None of the Transactions or the application of the
proceeds of the Securities will violate or result in a violation of Section 7 of
the Exchange Act (including, without limitation, Regulation T (12 C.F.R. Part
220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of
the Board of Governors of the Federal Reserve System).

 

Page 15



--------------------------------------------------------------------------------

(kk) Investment Company Act. The Company has been advised of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder (collectively, the “Investment Company Act”); as of the date hereof
and, after giving effect to the Offering and the use of proceeds of the
Offering, each of the Company and its Subsidiaries is not and will not be,
individually or on a consolidated basis, an “investment company” that is
required to be registered under the Investment Company Act; and following the
Closing, the Company and its Subsidiaries will conduct their businesses in a
manner so as not to be required to register under the Investment Company Act.

 

(ll) No Brokers. Neither the Company nor any of its Affiliates has engaged any
broker, finder, commission agent or other person (other than the Initial
Purchasers) in connection with the Offering or any of the Transactions, and
neither the Company nor any of its Affiliates is under any obligation to pay any
broker’s fee or commission in connection with such Transactions (other than
commissions or fees to the Initial Purchasers).

 

(mm) No Restrictions on Payments of Dividends. Except as otherwise disclosed in
the Time of Sale Document and the Final Offering Memorandum, there is no
encumbrance or restriction on the ability of any Subsidiary of the Company
(x) to pay dividends or make other distributions on such Subsidiary’s capital
stock or to pay any indebtedness to the Company or any other Subsidiary of the
Company, (y) to make loans or advances or pay any indebtedness to, or
investments in, the Company or any other Subsidiary or (z) to transfer any of
its property or assets to the Company or any other Subsidiary of the Company.

 

(nn) Sarbanes-Oxley. There is and has been no failure on the part of the Company
and the Subsidiaries or any of the officers and directors of the Company or any
of the Subsidiaries, in their capacities as such, to comply with the applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

 

(oo) Foreign Corrupt Practices Act. None of the Company or any Subsidiary or, to
the knowledge of the Company, any director, officer, employee or any agent or
other person acting on behalf of the Company or any Subsidiary has, in the
course of its actions for, or on behalf of, the Company or any Subsidiary
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any domestic government official, “foreign
official” (as defined in the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”) or
employee from corporate funds; (iii) violated or is in violation of any
provision of the FCPA or any applicable non-U.S. anti-bribery statute or
regulation; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any domestic government official, such
foreign official or employee; and the Company and the Subsidiaries, and, to the
knowledge of the Company and the Subsidiaries, its and their other affiliates
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to ensure, continued compliance therewith.

 

Page 16



--------------------------------------------------------------------------------

(pp) Money Laundering. The operations of the Company and the Subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or the Subsidiaries
with respect to the Money Laundering Laws is pending or, to the Company’s
knowledge threatened.

 

(qq) OFAC. Neither the Company nor the Subsidiaries nor, to the Company’s
knowledge any director, officer, agent, employee or Affiliate of the Company or
any of the Subsidiaries or other person acting on their behalf is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the Offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of or
business with any person, or in any country or territory, that currently is the
subject to any U.S. sanctions administered by OFAC or in any other manner that
will result in a violation by any person (including any person participating in
the transaction whether as initial purchaser, advisor, investor or otherwise) of
U.S. sanctions administered by OFAC.

 

(rr) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on
Form S-1 which is not so disclosed in the Time of Sale Document and the Final
Offering Memorandum. There are no outstanding loans, advances (except advances
for business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members.

 

(ss) Stamp Taxes. There are no stamp or other issuance or transfer taxes or
duties or other similar fees or charges required to be paid in connection with
the execution and delivery of this Agreement or the issuance or sale of the
Securities.

 

(tt) Financial Services and Market Act. The Company has not taken or omitted to
take any action and will not take any action or omit to take any action (such as
issuing any press release or making any other public announcement referring to
the Offering without an appropriate stabilization legend) which may result in
the loss by the Initial Purchasers of the ability to rely on any stabilization
safe harbor provided by the Financial Services Authority of the United Kingdom
under the Financial Services and Markets Act 2000 (the “FSMA”); provided,
however, that an appropriate stabilization legend was not in the Preliminary
Offering Memorandum or the Pricing Term Sheet. The Company has been

 

Page 17



--------------------------------------------------------------------------------

     informed of the guidance relating to stabilization provided by the
Financial Services Authority of the United Kingdom, in particular the guidance
contained in Section MAR 2 of the Financial Services Handbook.

 

(uu) Listing. The shares of Common Stock are registered pursuant to Section 12b
of the Exchange Act and are listed on The NASDAQ Capital Market (“NASDAQ”), and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the shares of Common Stock under the Exchange
Act or delisting the shares of Common Stock from NASDAQ. Except as described in
the Company’s periodic filings under the Exchange Act incorporated by reference
in the Pricing Disclosure Package or Final Offering Memorandum, the Company has
not received any notification that the SEC or NASDAQ is contemplating
terminating such registration or listing.

 

(vv) Lock-Ups. Each of the Company’s directors, executive officers and
stockholders listed in Exhibit D has executed and delivered to the
Representative a lock-up agreement in the form of Exhibit A hereto (a “Lock-up
Agreement”). Exhibit D hereto contains a true, complete and correct list of all
directors and “executive officers” (as defined in Rule 16a-1 under the Exchange
Act) of the Company. All directors and executive officers who are required
pursuant to this Agreement to execute and deliver a Lock-up Agreement are
collectively hereinafter referred to as the “Locked-up Persons.”

 

(ww) Certificates. Each certificate signed by any officer of the Company or any
of the Subsidiaries, delivered to the Initial Purchasers shall be deemed a
representation and warranty by the Company or any such Subsidiary (and not
individually by such officer) to the Initial Purchasers with respect to the
matters covered thereby.

5. Covenants of the Company. The Company agrees:

 

(a) Securities Law Compliance. To (i) advise the Initial Purchasers promptly
after obtaining knowledge (and, if requested by the Initial Purchasers, confirm
such advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or
state securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, untrue or that requires the
making of any additions to or changes in the Time of Sale Document, any Company
Additional Written Communication, or the Final Offering Memorandum, to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

 

Page 18



--------------------------------------------------------------------------------

(b) Offering Documents. To (i) furnish the Initial Purchasers, without charge,
as many copies of the Time of Sale Document and the Final Offering Memorandum,
and any amendments or supplements thereto, as the Representative may reasonably
request, and (ii) promptly prepare, upon the Representative’s reasonable
request, any amendment or supplement to the Time of Sale Document or Final
Offering Memorandum that the Representative, upon advice of legal counsel,
determines may be necessary in connection with Exempt Resales (and the Company
hereby consents to the use of the Time of Sale Document and the Final Offering
Memorandum, and any amendments and supplements thereto, by the Initial
Purchasers in connection with Exempt Resales).

 

(c) Consent to Amendments and Supplements. Not to amend or supplement the Time
of Sale Document or the Final Offering Memorandum prior to the applicable
Closing Date, or at any time prior to the completion of the resale by the
Initial Purchasers of all the Securities purchased by the Initial Purchasers,
unless the Initial Purchasers shall previously have been advised thereof and
shall have provided its written consent thereto. Before making, preparing,
using, authorizing, approving or referring to any Company Additional Written
Communications, the Company will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects. The Company
consents to the use by the Initial Purchasers of a Company Additional Written
Communication that contains (i) information describing the preliminary terms of
the Securities or their offering or (ii) information that describes the final
terms of the Securities or their offering and that is included in or is
subsequently included in the Final Offering Memorandum, including by means of
the Pricing Supplement. The Company has given the Initial Purchasers notice of
any filings made pursuant to the Exchange Act within 48 hours prior to the date
hereof. The Company will give the Initial Purchasers notice of its intention to
make any such filing from and after the date hereof through the Closing Date
(or, if later, through the completion of the distribution of the Securities by
the Initial Purchasers to Subsequent Purchasers) and will furnish the Initial
Purchasers with copies of any such documents a reasonable amount of time prior
to such proposed filing, as the case may be, and will not file or use any such
document to which the Initial Purchasers or their counsel shall object.

 

(d)

Preparation of Amendments and Supplements to Offering Documents. So long as the
Initial Purchasers shall hold any of the Securities, (i) if any event shall
occur as a result of which, in the reasonable judgment of the Company or the
Representative (or counsel for the Initial Purchasers), it becomes necessary or
advisable to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to correct any untrue statement of a material fact or omission to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to comply with any Applicable Law, to prepare, at the expense of the
Company, an appropriate amendment or supplement to the Time of Sale Document and
the Final Offering Memorandum (in form and substance reasonably

 

Page 19



--------------------------------------------------------------------------------

  satisfactory to the Representative) so that (A) as so amended or supplemented,
the Time of Sale Document and the Final Offering Memorandum will not include an
untrue statement of material fact or omit to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and (B) the Time of Sale Document and the Final
Offering Memorandum will comply with Applicable Law and (ii) if in the
reasonable judgment of the Company it becomes necessary or advisable to amend or
supplement the Time of Sale Document or the Final Offering Memorandum so that
the Time of Sale Document and the Final Offering Memorandum will contain all of
the information specified in, and meet the requirements of, Rule 144A(d)(4) of
the Securities Act, to prepare an appropriate amendment or supplement to the
Time of Sale Document or the Final Offering Memorandum (in form and substance
reasonably satisfactory to the Representative) so that the Time of Sale Document
or the Final Offering Memorandum, as so amended or supplemented, will contain
the information specified in, and meet the requirements of, such Rule.

 

(e) “Blue Sky” Law Compliance. To cooperate with the Initial Purchasers and the
Initial Purchasers’ counsel in connection with the qualification of the
Securities under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions as the Initial Purchasers may request and continue such
qualification in effect so long as reasonably required for Exempt Resales;
provided that in connection therewith the Company shall not be required to
(i) qualify as a foreign corporation in any jurisdiction in which it would not
otherwise be required to so qualify, (ii) file a general consent to service of
process in any such jurisdiction, or (iii) subject itself to taxation in any
jurisdiction in which it would not otherwise be subject. The Company will advise
the Initial Purchasers promptly of the suspension of any such exemption relating
to the Securities for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and in the event of
the issuance of any order suspending such exemption, the Company shall use its
best efforts to obtain the withdrawal thereof at the earliest possible moment.

 

(f)

Payment of Expenses. Whether or not any of the Offering or the Transactions are
consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document and the Final Offering Memorandum
and any Canadian “wrapper” and all amendments and supplements thereto
(including, without limitation, financial statements and exhibits), and all
other agreements, memoranda, correspondence and other documents prepared and
delivered in connection herewith, (B) the negotiation, printing, processing and
distribution (including, without limitation, word processing and duplication
costs) and delivery of, each of the Documents, (C) the preparation, issuance and
delivery of the Securities, (D) the qualification of the Securities for offer
and sale under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions (including, without limitation, the fees and disbursements of the
Initial Purchasers’ counsel relating to such registration or qualification),
(E) the listing of the Conversion Shares on NASDAQ and/or any other exchange and
(F) furnishing such copies of the Time of Sale Document and the Final Offering
Memorandum, and all amendments and supplements thereto, as may reasonably be
requested for use by the Initial Purchasers, (ii) all fees and expenses of the
counsel, accountants and any other experts or advisors retained by the

 

Page 20



--------------------------------------------------------------------------------

  Company, (iii) all fees and expenses (including fees and expenses of counsel)
of the Company in connection with approval of the Securities by DTC for
“book-entry” transfer, (iv) all fees charged by rating agencies in connection
with the rating of the Securities, (v) all fees and expenses (including
reasonable fees and expenses of counsel) of the Trustee and the Company’s
transfer agent, and (vi) all other fees, disbursements and out-of-pocket
expenses incurred by the Initial Purchasers in connection with its services to
be rendered hereunder including, without limitation, travel and lodging
expenses, roadshow or investor presentation expenses, word processing charges,
the costs of printing or producing any investor presentation materials,
messenger and duplicating service expenses, facsimile expenses and other
customary expenditures; provided, however, that the Company shall not be
obligated to pay any fees and disbursements of Skadden, Arps, Slate Meagher and
Flom, LLP, counsel to the Initial Purchasers.

 

(g) Use of Proceeds. To use the proceeds of the Offering in the manner described
in the Time of Sale Document and the Final Offering Memorandum under the caption
“Use of Proceeds.”

 

(h) Transaction Documents. To do and perform all things required to be done and
performed under the Documents prior to and after the applicable Closing Date,
and to satisfy all conditions precedent to the Initial Purchasers’ obligations
hereunder to purchase the Securities.

 

(i) Integration. Not to, and to ensure that no Affiliate of the Company will,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that would be integrated
with the sale of the Securities in a manner that would require the registration
under the Securities Act of the sale to the Initial Purchasers or to the
Subsequent Purchasers of the Securities.

 

(j) Stabilization or Manipulation. Not to take, and to ensure that no Affiliate
of the Company will take, directly or indirectly, any action designed to or that
could be reasonably expected to cause or result in stabilization or manipulation
of the price of the Securities or any other reference security, whether to
facilitate the sale or resale of the Securities or otherwise.

 

(k) DTC. To use its best efforts to permit the Securities to be eligible for
clearance and settlement through DTC.

 

(l) Rule 144(A) Information. For so long as any of the Securities remain
outstanding, during any period in which the Company is not subject to Section 13
or 15(d) of the Exchange Act, to make available, upon request, to any owner of
the Securities in connection with any sale thereof and any prospective
Subsequent Purchasers of such Securities from such owner, the information
required by Rule 144A(d)(4) under the Securities Act.

 

(m)

Furnish Trustee and Securityholder Reports. For so long as any of the Securities
remain outstanding, to furnish to the Initial Purchasers copies of all reports
and other communications (financial or otherwise) furnished by the Company to
the Trustee or to the holders of the Securities and, as soon as available,
copies of any reports or financial

 

Page 21



--------------------------------------------------------------------------------

  statements furnished to or filed by the Company with the SEC or any national
securities exchange on which any class of securities of the Company may be
listed, provided, however, that the filing of any such reports, financial
statements or other communications with EDGAR shall satisfy the requirements of
this provision.

 

(n) No General Solicitation or Directed Selling Efforts. Not to, and not to
authorize or permit any person acting on its behalf to, solicit any offer to buy
or offer to sell the Securities (i) by means of any form of general solicitation
or general advertising (including, without limitation, as such terms are used in
Regulation D under the Securities Act) or (ii) in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act. Before
making, preparing, using, authorizing or distributing any General Solicitation,
the Company will furnish to the Representative a copy of such communication for
review and will not make, prepare, use, authorize, approve or distribute any
such communication to which the Representative reasonably objects.

 

(o) Sale of Restricted Securities. During the one year period after the
applicable Closing Date (or such shorter period as may be provided for in Rule
144 under the Securities Act, as the same may be in effect from time to time),
to not, and to not permit any current or future Subsidiaries of either the
Company or any other Affiliates controlled by the Company to, resell any of the
Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by the Company, any current or future Subsidiaries or any other
Affiliates controlled by the Company, except pursuant to an effective
registration statement under the Securities Act.

 

(p) Stamp Taxes. There are no stamp or other issuance or transfer taxes or
duties or other similar fees or charges required to be paid in connection with
the execution and delivery of this Agreement or the issuance or sale of the
Securities.

 

(q) Conversion Shares. To reserve and keep available at all times, free of
pre-emptive rights, the full number of Conversion Shares issuable upon
conversion of the Securities.

 

(r)

Company Lock-Up. During the period commencing on and including the date hereof
and continuing through and including the 90th day following the date of the
Final Offering Memorandum (such period, extended as described below, being
referred to herein as the “Lock-up Period”), the Company will not, without the
prior written consent of the Representative (which consent may be withheld in
its sole discretion), directly or indirectly: (i) sell, offer to sell, contract
to sell or lend any Common Stock or Related Securities (as defined below);
(ii) effect any short sale, or establish or increase any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) or liquidate or
decrease any “call equivalent position” (as defined in Rule 16a-1(b) under the
Exchange Act) of any Common Stock or Related Securities; (iii) pledge,
hypothecate or grant any security interest in any Common Stock or Related
Securities; (iv) in any other way transfer or dispose of any Common Stock or
Related Securities; (v) enter into any swap, hedge or similar arrangement or
agreement that transfers, in whole or in part, the economic risk of ownership of
any Common Stock or Related Securities, regardless of whether any such
transaction is to be settled in securities, in cash or otherwise; (vi)

 

Page 22



--------------------------------------------------------------------------------

  announce the offering of any Common Stock or Related Securities; (vii) file
any registration statement under the Securities Act in respect of any Common
Stock or Related Securities (other than as contemplated by this Agreement); or
(viii) publicly announce the intention to do any of the foregoing; provided,
however, that the foregoing sentence shall not apply to (A) the Securities to be
sold hereunder or any shares of Common Stock issuable upon conversion thereof,
(B) any shares of Common Stock or Related Securities issued by the Company upon
the exercise of an option or warrant or the conversion of a security outstanding
on the date hereof and referred to in the Time of Sale Document and the Final
Offering Memorandum and not covered by clause (C) below (provided further that
such option, warrant or security expires or otherwise matures during the Lock-Up
Period), (C) any shares of Common Stock or Related Securities issued or options
to purchase Common Stock granted pursuant to existing equity incentive plans of
the Company referred to in the Time of Sale Document and the Final Offering
Memorandum, or (D) any shares of Common Stock or Related Securities issued
pursuant to any non-employee director stock plan or dividend reinvestment plan
referred to in the Time of Sale Document and the Final Offering Memorandum
(provided further that, in the case of this clause (D), any such shares of
Common Stock or Related Securities shall be subject to such non-employee
director’s Lock-Up Agreement). For purposes of the foregoing, “Related
Securities” shall mean any options or warrants or other rights to acquire Common
Stock or any securities exchangeable or exercisable for or convertible into
Common Stock, or to acquire other securities or rights ultimately exchangeable
or exercisable for, or convertible into, Common Stock.

 

(s) Investment Company. The Company and its Subsidiaries will conduct their
businesses in a manner so as to not be required to register under the Investment
Company Act.

6. Representations and Warranties of the Initial Purchasers. Each Initial
Purchaser represents and warrants that:

 

(a) Initial Purchasers Status, Resale Terms. It is a QIB and it will offer the
Securities for resale only upon the terms and conditions set forth in this
Agreement and in the Time of Sale Document and the Final Offering Memorandum.

 

(b) Sale of Restricted Securities. It will offer and sell the Securities only to
persons reasonably believed by the Initial Purchasers to be QIBs; provided,
however, that in purchasing such Securities, such persons are deemed to have
represented and agreed as provided under the caption “Transfer Restrictions”
contained in the Time of Sale Document and the Final Offering Memorandum.

 

Page 23



--------------------------------------------------------------------------------

7. Conditions. The respective obligations of the Initial Purchasers hereunder
are subject to the accuracy, when made and on and as of the Closing Date, of the
representations and warranties of the Company contained herein, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

 

(a) Closing Deliverables. The Initial Purchasers shall have received on the
applicable Closing Date:

 

  (i) Officers’ Certificate. A certificate dated the applicable Closing Date,
signed by (1) the Chief Executive Officer and (2) the principal financial or
accounting officer of the Company, on behalf of the Company, to the effect that
(a) the representations and warranties set forth in Section 4 hereof are true
and correct with the same force and effect as though expressly made at and as of
the applicable Closing Date, (b) the Company has performed and complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to the applicable Closing Date, (c) at the applicable Closing Date,
since the date hereof or since the date of the most recent financial statements
in the Time of Sale Document and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), no event or events have
occurred, no information has become known nor does any condition exist that,
individually or in the aggregate, would have a Material Adverse Effect,
(d) since the date of the most recent financial statements in the Time of Sale
Document and the Final Offering Memorandum (exclusive of any amendment or
supplement thereto after the date hereof), other than as described in the Time
of Sale Document and the Final Offering Memorandum or contemplated hereby,
neither the Company nor any Subsidiary has incurred any liabilities or
obligations, direct or contingent, not in the ordinary course of business, that
are material to the Company and the Subsidiaries, taken as a whole, or entered
into any transactions not in the ordinary course of business that are material
to the business, condition (financial or otherwise) or results of operations or
prospects of the Company and the Subsidiaries, taken as a whole, and there has
not been any change in the capital stock or long-term indebtedness of the
Company or any Subsidiary of the Company that is material to the business,
condition (financial or otherwise) or results of operations or prospects of the
Company and the Subsidiaries, taken as a whole, and (e) the sale of the
Securities has not been enjoined (temporarily or permanently).

 

  (ii) Secretary’s Certificate. A certificate, dated the applicable Closing
Date, executed by the Secretary of the Company, certifying such matters as the
Representative may reasonably request.

 

  (iii) Good Standing Certificates. A certificate of good standing or other
verification of qualification to do business for each of the Company and its
Subsidiaries as of a date within 10 days prior to the applicable Closing Date.

 

Page 24



--------------------------------------------------------------------------------

  (iv) Solvency Certificate. A certificate of solvency, dated the applicable
Closing Date, executed by the principal financial or accounting officer of the
Company in the form of Exhibit B attached hereto.

 

  (v) Company Counsel Opinion. The opinion of Parsons Behle & Latimer, counsel
to the Company, dated the applicable Closing Date, in the form of Exhibit C
attached hereto.

 

  (vi) Initial Purchasers’ Counsel Opinion. An opinion, dated the applicable
Closing Date, of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the
Initial Purchasers, in form satisfactory to the Representative covering such
matters as are customarily covered in such opinions.

 

  (vii) Comfort Letters. The Initial Purchasers shall have received from
Deloitte, the registered public or certified public accountants of the Company,
(A) a customary initial comfort letter delivered according to Statement of
Auditing Standards No. 72 (or any successor bulletin), dated the date hereof, in
form and substance reasonably satisfactory to the Representative and the Initial
Purchasers’ counsel, with respect to the financial statements and certain
financial information of the Company and its Subsidiaries contained in the Time
of Sale Document and the Final Offering Memorandum, and (B) a customary
“bring-down” comfort letter, dated the applicable Closing Date, in form and
substance reasonably satisfactory to the Representative and the Initial
Purchasers’ counsel, which includes, among other things, a reaffirmation of the
statements made in its initial letter furnished pursuant to clause (A) with
respect to such financial statements and financial information contained in the
Time of Sale Document and the Final Offering Memorandum.

 

  (viii) Final Offering Memorandum. The Final Offering Memorandum.

 

(b) Executed Documents. The Representative shall have received fully executed
originals of each Document (each of which shall be in full force and effect on
terms reasonably satisfactory to the Representative), and each opinion,
certificate, letter and other document to be delivered in connection with the
Offering or any other Transaction.

 

(c) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Time of Sale Document (exclusive of any amendment or
supplement thereto), there shall not have been any Material Adverse Change that
could, in the sole judgment of the Representative be expected to (i) make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Document and the Final Offering Memorandum, or (ii) materially
impair the investment quality of any of the Securities.

 

(d)

No Hostilities. Any outbreak or escalation of hostilities or other national or
international calamity or crisis, including acts of terrorism, or material
adverse change or disruption in economic conditions in, or in the financial
markets of, the United States (it being

 

Page 25



--------------------------------------------------------------------------------

  understood that any such change or disruption shall be relative to such
conditions and markets as in effect on the date hereof), if the effect of such
outbreak, escalation, calamity, crisis, act or material adverse change in the
economic conditions in, or in the financial markets of, the United States could
be reasonably expected to make it, in the Representative’s sole judgment,
impracticable or inadvisable to market or proceed with the offering or delivery
of the Securities on the terms and in the manner contemplated in the Time of
Sale Document and the Final Offering Memorandum or to enforce contracts for the
sale of any of the Securities.

 

(e) No Suspension in Trading; Banking Moratorium. (i) Trading in the Company’s
common stock shall have been suspended by the SEC or NASDAQ or a suspension or
limitation of trading generally in securities on the New York Stock Exchange,
the American Stock Exchange, the Nasdaq Global Select Market, the NASDAQ Global
Market or NASDAQ or any setting of limitations on prices for securities occurs
on any such exchange or market, (ii) the declaration of a banking moratorium by
any Governmental Authority has occurred or the taking of any action by any
Governmental Authority after the date hereof in respect of its monetary or
fiscal affairs, (iii) as suspension or limitation of trading in securities of
the Company or (iv) a material disruption in settlement or clearing services
that, in the case of clause (i) or (ii) of this paragraph, in the
Representative’s sole judgment could reasonably be expected to have a material
adverse effect on the financial markets in the United States or elsewhere.

 

(f) Listing. The Conversion Shares shall be listed on NASDAQ.

 

(g) Lock-Up. The Representative shall have received an executed Lock-Up
Agreement from each Locked-up Person.

 

(h) Additional Documents. On or prior to the Closing Date, the Company shall
have furnished to the Representative such further certificates and documents as
the Representative may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

 

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Initial Purchaser, its affiliates, directors, officers, employees
and agents, and each person, if any, who controls any Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages or liabilities of any kind to which any
Initial Purchaser, affiliate, director, officer, employee, agent or such
controlling person may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as any such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon:

 

Page 26



--------------------------------------------------------------------------------

  (i) any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Time of Sale Document, any
Company Additional Written Communication or the Final Offering Memorandum, or
any amendment or supplement thereto;

 

  (ii) the omission or alleged omission to state, in the Preliminary Offering
Memorandum, the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, or any amendment or supplement
thereto, a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; or

 

  (iii) any breach by the Company of its representations, warranties and
agreements set forth herein or of Applicable Law;

and, subject to the provisions hereof, will reimburse, as incurred, any Initial
Purchaser and its affiliates, directors, officers, employees, agents and each
such controlling persons for any legal or other expenses incurred by such person
in connection with investigating, defending against, settling, compromising,
paying or appearing as a third-party witness in connection with any such loss,
claim, damage, liability, expense or action in respect thereof; provided,
however, the Company will not be liable in any such case to the extent (but only
to the extent) that a court of competent jurisdiction shall have determined by a
final, unappealable judgment that such loss, claim, damage, liability or expense
resulted solely from any untrue statement or alleged untrue statement or
omission or alleged omission made in the Preliminary Offering Memorandum, the
Time of Sale Document, any Company Additional Written Communication or the Final
Offering Memorandum or any amendment or supplement thereto in reliance upon and
in conformity with written information concerning any Initial Purchaser
furnished to the Company by any Initial Purchaser specifically for use therein,
it being understood and agreed that the only such information furnished by any
Initial Purchaser to the Company consists of the information set forth in
Section 12. The indemnity agreement set forth in this Section shall be in
addition to any liability that the Company may otherwise have to the indemnified
parties.

 

(b)

Indemnification by the Initial Purchasers. The Initial Purchasers, severally and
not jointly, agree to indemnify and hold harmless each of the Company and its
directors, officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
against any losses, claims, damages, liabilities or expenses to which the
Company or any such director, officer or controlling person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as a court of
competent jurisdiction shall have determined by a final, unappealable judgment
that such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) have resulted solely from (i) any untrue statement or alleged
untrue statement of any material fact contained in the Preliminary Offering
Memorandum, the Time of Sale Document or the Final Offering Memorandum or any
amendment or supplement thereto or (ii) the omission or the alleged omission to
state therein a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading, in each case to
the extent

 

Page 27



--------------------------------------------------------------------------------

  (but only to the extent) that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning the Initial Purchasers furnished
to the Company by the Representative specifically for use therein as set forth
in Section 12; and, subject to the limitation set forth immediately preceding
this clause, will reimburse, as incurred, any legal or other expenses incurred
by the Company or any such director, officer or controlling person in connection
with any such loss, claim, damage, liability, expense or action in respect
thereof. The indemnity agreement set forth in this Section shall be in addition
to any liability that the Initial Purchasers may otherwise have to the
indemnified parties.

 

(c)

Notifications and Other Indemnification Procedures. As promptly as reasonably
practicable after receipt by an indemnified party under this Section of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under Section 8(a) or (b) above unless and
only to the extent it is materially prejudiced as a proximate result thereof and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
Section 8(a) and (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may elect, jointly with any other indemnifying party
similarly notified by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof,

 

Page 28



--------------------------------------------------------------------------------

  unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the fees and expenses of more than one separate counsel
(in addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Representative in the case of
Section 8(a) or the Company in the case of Section 8(b), representing the
indemnified parties under such Section 8(a) or (b), as the case may be, who are
parties to such action or actions), (ii) the indemnifying party has authorized
in writing the employment of counsel for the indemnified party at the expense of
the indemnifying party or (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred. After such notice
from the indemnifying party to such indemnified party, the indemnifying party
will not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnifying party waived in writing its rights under this Section, in
which case the indemnified party may effect such a settlement without such
consent.

 

(d) Settlements. No indemnifying party shall be liable under this Section for
any settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party. Notwithstanding the
foregoing, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for legal or other
expenses as contemplated by Section 8(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by such indemnifying party of the aforesaid request
and (ii) such indemnifying party shall not have reimbursed the indemnified party
in accordance with such request prior to the date of such settlement or
compromise of, or consent to the entry of such judgment.

 

Page 29



--------------------------------------------------------------------------------

(e) Contribution. In circumstances in which the indemnity agreements provided
for in this Section is unavailable to, or insufficient to hold harmless, an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses (or actions in respect thereof), each indemnifying party, in order to
provide for just and equitable contributions, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect (i) the relative benefits received by
the indemnifying party or parties, on the one hand, and the indemnified party,
on the other hand, from the Offering or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, not only such relative
benefits but also the relative fault of the indemnifying party or parties, on
the one hand, and the indemnified party, on the other hand, in connection with
the statements or omissions or alleged statements or omissions that resulted in
such losses, claims, damages or liabilities (or actions in respect thereof). The
relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, shall be deemed to be in the same proportion as
the total proceeds from the Offering (before deducting expenses) received by the
Company bear to the total discounts and commissions received by the Initial
Purchasers. The relative fault of the parties shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or the Initial
Purchasers pursuant to Section 8(b) above, on the other hand, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omissions, and any
other equitable considerations appropriate in the circumstances.

 

(f) Equitable Consideration. The Company and the Initial Purchasers agree that
it would not be equitable if the amount of such contribution determined pursuant
to Section 8(e) were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in Section 8(e). Notwithstanding any other provision
of this Section, the Initial Purchasers shall not be obligated to make
contributions hereunder that in the aggregate exceed the total discounts,
commissions and other compensation received by such Initial Purchaser under this
Agreement, less the aggregate amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. Each Initial
Purchaser’s obligation to contribute hereunder shall be several in proportion to
their respective purchase obligations hereunder and not joint. For purposes of
Section 8(e), each director, officer, employee and affiliate of any Initial
Purchaser, and each person, if any, who controls any Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, shall have the same rights to contribution as any Initial Purchaser, and
each director, officer, and employee of the Company and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company.

 

Page 30



--------------------------------------------------------------------------------

9. Termination. The Representative may terminate this Agreement (i) at any time
prior to the applicable Closing Date by written notice to the Company if any of
the events described in Sections 7(c) (No Material Adverse Change), 7(d) (No
Hostilities) or 7(e) (No Suspension in Trading; Banking Moratorium) shall have
occurred or if the Initial Purchasers shall decline to purchase the Securities
for any reason permitted by this Agreement or (ii) on the applicable Closing
Date if any condition described in Section 7 is not fulfilled or waived in
writing by the Representative on or prior to the applicable Closing Date. Any
termination pursuant to this Section shall be without liability on the part of
(a) the Company to the Initial Purchasers, except that the Company shall be
obligated to reimburse the Initial Purchasers for all out-of-pocket expenses
(including fees and disbursements of Skadden, Arps, Slate, Meagher & Flom LLP,
counsel to the Initial Purchasers) incurred by the Initial Purchasers in
connection with this Agreement and the proposed purchase of the Securities, and
upon demand the Company shall pay the full amount thereof to the Representative
or (b) the Initial Purchasers to the Company, except, in the case of each of
clauses (a) and (b), that the provisions of Sections 9 and 10 hereof shall at
all times be effective and shall survive such termination.

10. Defaulting Initial Purchaser. If, on the applicable Closing Date, any one of
the Initial Purchasers shall fail or refuse to purchase Securities that it or
they have agreed to purchase hereunder on such date, and the aggregate principal
amount of Securities which such defaulting Initial Purchaser agreed but failed
or refused to purchase is not more than one tenth of the aggregate principal
amount of Securities to be purchased on such date, the other Initial Purchasers
shall be obligated severally in the proportions that the principal amount of
Securities set forth opposite their respective names in Schedule I hereto bears
to the aggregate principal amount of Securities set forth opposite the names of
all such non defaulting Initial Purchasers to purchase the Securities which such
defaulting Initial Purchaser agreed but failed or refused to purchase on such
date. If, on the applicable Closing Date any Initial Purchaser shall fail or
refuse to purchase Securities which it or they have agreed to purchase hereunder
on such date and the aggregate principal amount of Securities with respect to
which such default occurs is more than one tenth of the aggregate principal
amount of Securities to be purchased on such date, and arrangements satisfactory
to the non-defaulting Initial Purchasers and the Company for the purchase of
such Securities are not made within 36 hours after such default, this Agreement
shall terminate without liability on the part of the non-defaulting Initial
Purchasers or of the Company. Any action taken under this Section shall not
relieve any defaulting Initial Purchaser from liability in respect of any
default of such Initial Purchaser under this Agreement.

11. Survival. The representations and warranties, covenants, indemnities and
contribution and expense reimbursement provisions and other agreements of the
Company set forth in or made pursuant to this Agreement shall remain operative
and in full force and effect, and will survive, regardless of (i) any
investigation, or statement as to the results thereof, made by or on behalf of
the Initial Purchasers, (ii) the acceptance of the Securities, and payment for
them hereunder, and (iii) any termination of this Agreement.

12. No Fiduciary Relationship. The Company hereby acknowledges that each Initial
Purchaser is acting solely as initial purchaser in connection with the purchase
and sale of the Securities. The Company further acknowledges that each Initial
Purchaser is acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm’s length basis, and in no event do the
parties intend that the Initial Purchasers act or be responsible as a

 

Page 31



--------------------------------------------------------------------------------

fiduciary to the Company or their management, stockholders or creditors or any
other person in connection with any activity that the Initial Purchasers may
undertake or have undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. Each Initial Purchaser
hereby expressly disclaims any fiduciary or similar obligations to the Company,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect. The Company and the Initial
Purchasers agree that they are each responsible for making their own independent
judgments with respect to any such transactions and that any opinions or views
expressed by the Initial Purchasers to the Company regarding such transactions,
including, but not limited to, any opinions or views with respect to the price
or market for the Securities, do not constitute advice or recommendations to the
Company. The Company hereby waives and releases, to the fullest extent permitted
by law, any claims that either of the Company may have against the Initial
Purchasers with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company in connection with the transactions contemplated by
this Agreement or any matters leading up to such transactions.

13. Information Supplied by Representative. The Company hereby acknowledges
that, for purposes of Section 4(b) and Section 8, the only information that the
Representative has furnished to the Company specifically for use in the
Preliminary Offering Memorandum or the Final Offering Memorandum are the
statements set forth in the fourth paragraph and the third sentence of the sixth
paragraph under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum.

14. Miscellaneous.

 

(a) Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to: 7730 S. Union Park Avenue,
Suite 500, Salt Lake City, Utah 84047, Attention: Gregory S. Ayers, with a copy
to: Parsons Behle & Latimer, 201 South Main Street, Suite 1800, Salt Lake City,
Utah 84111, Attention: Mark E. Lehman, Esq., and (ii) if to the Initial
Purchasers, to: Jefferies LLC, 520 Madison Avenue, New York, NY 10022, with a
copy to: Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York,
NY 10036, Attention: Michael J. Zeidel and Yossi Vebman, (or in any case to such
other address as the person to be notified may have requested in writing).

 

(b) Beneficiaries. This Agreement has been and is made solely for the benefit of
and shall be binding upon the Company, the Initial Purchasers and to the extent
provided in Section 8 hereof, the controlling persons, affiliates, officers,
directors, partners, employees, representatives and agents referred to in
Section 8 hereof and their respective heirs, executors, administrators,
successors and assigns, all as and to the extent provided in this Agreement, and
no other person shall acquire or have any right under or by virtue of this
Agreement. The term “successors and assigns” shall not include a purchaser of
any of the Securities from the Initial Purchasers merely because of such
purchase.

 

(c)

Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York. The Company hereby expressly and irrevocably (i) submits to the
non-exclusive jurisdiction

 

Page 32



--------------------------------------------------------------------------------

  of the federal and state courts sitting in the Borough of Manhattan in the
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the Transactions, and (ii) waives (a) its right to a trial by jury
in any legal action or proceeding relating to this Agreement, the Transactions
or any course of conduct, course of dealing, statements (whether verbal or
written) or actions of the Initial Purchasers and for any counterclaim related
to any of the foregoing and (b) any obligation which it may have or hereafter
may have to the laying of venue of any such litigation brought in any such court
referred to above and any claim that any such litigation has been brought in an
inconvenient forum.

 

(d) Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

(e) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(f) Separability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(g) Amendment. This Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by all of the signatories
hereto.

 

(h) USA Patriot Act. The parties acknowledge that in accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies its clients, including the Company, which
information may include the name and address of its clients, as well as other
information that will allow the Initial Purchasers to properly identify their
clients.

 

Page 33



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Initial Purchasers.

 

Very truly yours, INCONTACT, INC. By:

 

Name: Title:



--------------------------------------------------------------------------------

Accepted and Agreed to:

JEFFERIES LLC

PIPER JAFFRAY & CO.

CRAIG-HALLUM CAPITAL GROUP LLC

OPPENHEIMER & CO. INC.

NORTHLAND SECURITIES, INC.

By JEFFERIES LLC, as Authorized Representative

 

By:

 

Name: Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

INITIAL PURCHASERS

 

Initial Purchasers

   Principal
Amount  

Jefferies LLC

   $ 74,500,000   

Piper Jaffray & Co.

   $ 8,310,000   

Craig-Hallum Capital Group LLC

   $ 7,810,000   

Oppenheimer & Co. Inc.

   $ 6,250,000   

Northland Securities, Inc.

   $ 3,130,000      

 

 

 

Total

$ 100,000,000   



--------------------------------------------------------------------------------

SCHEDULE II

PRICING SUPPLEMENT

PRICING TERM SHEET

Dated March 24, 2015

inContact, Inc.

Offering of

$100,000,000 aggregate principal amount of

2.50% Convertible Senior Notes due 2022

The information in this pricing term sheet supplements inContact, Inc.’s
preliminary offering memorandum, dated March 23, 2015 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this pricing term sheet is qualified
in its entirety by reference to the Preliminary Offering Memorandum. Terms used
herein but not defined herein shall have the respective meanings as set forth in
the Preliminary Offering Memorandum. Unless the context requires otherwise,
references in this pricing term sheet to “inContact,” “the Company,” “we,” “our”
and “us” refer only to inContact, Inc. and not to its subsidiaries.

 

Issuer: inContact, Inc., a Delaware corporation. Ticker / Exchange for Common
Stock: SAAS / The NASDAQ Capital Market (“NasdaqCM”). Trade Date: March 25,
2015. Settlement Date: March 30, 2015. Notes: 2.50% Convertible Senior Notes due
2022 (the “Notes”). Aggregate Principal Amount Offered: $100.0 million aggregate
principal amount of Notes ($115.0 million if the initial purchasers exercise
their option to purchase additional Notes in full). Offering Price: 100% of the
principal amount, plus accrued interest, if any, from March 30, 2015. Maturity:
April 1, 2022, unless earlier converted, redeemed or repurchased. Annual
Interest Rate: 2.50% per annum. Interest will accrue on the Notes from the last
date to which interest has been paid or duly provided for or, if no interest has
been paid or duly provided for, from March 30, 2015. Interest Payment Dates:
April 1 and October 1 of each year, beginning on October 1, 2015. Record Dates:
March 15 and September 15 of each year. NasdaqCM Last Reported Sale Price ofthe
Issuer’s Common Stock on March 24, 2015: $10.54 per share. Conversion Premium:
Approximately 35% above the NasdaqCM Last Reported Sale Price of the Issuer’s
common stock on March 24, 2015.



--------------------------------------------------------------------------------

Initial Conversion Price:    Approximately $14.23 per share of the Issuer’s
common stock. Initial Conversion Rate:    70.2790 shares of the Issuer’s common
stock per $1,000
principal amount of Notes. Net Proceeds after Expenses:    $96.7 million ($111.2
million if the initial purchasers exercise
their option to purchase additional Notes in full) after deducting
the initial purchasers’ discounts and commissions and the
estimated expenses associated with this offering.    The issuer intends to apply
approximately $22.7 million of the net proceeds to retire approximately $11.7
million of term loans and capital lease obligations and to repay $11.0 million
of outstanding draws on its secured revolving credit facility, which will result
in $15.0 million of future capacity available under that revolving credit
facility. The remaining $74.0 million (or $88.5 million if the initial
purchasers exercise their option to purchase additional Notes in full) will be
used for general corporate purposes. Sole Book-Running Manager:    Jefferies
LLC. Lead Manager:    Piper Jaffray & Co. Co-Managers:   

Craig-Hallum Capital Group LLC

Oppenheimer & Co. Inc.

Northland Securities, Inc.

Listing:    The Notes will not be listed on any securities exchange. CUSIP
Number:    45336E AA7 ISIN Number:    US45336EAA73 Adjustment to Shares
Delivered upon Conversion upon a Make-Whole Fundamental Change:    The following
table sets forth the number of additional shares that will be added to the
conversion rate per $1,000 principal amount of Notes for each stock price and
effective date set forth below:

 

EFFECTIVE DATE /

DATE OF NOTICE

OF REDEMPTION

   STOCK PRICE      $10.54      $12.00      $14.23      $16.00      $18.50     
$22.00      $30.00      $40.00      $50.00      $60.00  

March 30, 2015

     24.5976         21.8057         16.2124         13.1414         10.0571   
     7.2221         3.8336         1.9861         1.1002         0.6190   

April 1, 2016

     24.5976         21.6943         16.0031         12.8416         9.7010   
     6.8570         3.5391         1.7878         0.9695         0.5332   

April 1, 2017

     24.5976         20.8926         15.6250         12.3711         9.1842   
     6.3545         3.1587         1.5440         0.8147         0.4347   

April 1, 2018

     24.5976         19.7596         15.0055         11.6593         8.4448   
     5.6682         2.6743         1.2529         0.6395         0.3282   

April 1, 2019

     24.5976         18.4331         14.0113         10.5804         7.3779   
     4.7258         2.0656         0.9182         0.4521         0.2212   

April 1, 2020

     24.5976         17.5133         12.3886         8.8997         5.7998      
  3.4200         1.3278         0.5637         0.2730         0.1271   

April 1, 2021

     24.5976         16.1133         9.5139         6.0689         3.3495      
  1.6284         0.5415         0.2483         0.1218         0.0419   

April 1, 2022

     24.5976         14.7210         0.0000         0.0000         0.0000      
  0.0000         0.0000         0.0000         0.0000         0.0000   

The exact stock price and effective date may not be set forth in the table
above, in which case:

 

  •   If the stock price is between two stock prices in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock prices
and the earlier and the later effective dates, as applicable, based on a 365- or
366-day year, as applicable.



--------------------------------------------------------------------------------

  •   If the stock price is greater than $60.00 (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate.

 

  •   If the stock price is less than $10.54 (subject to adjustment in the same
manner as the stock prices set forth in the column headings of the table above),
no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate be increased
as a result of this section to exceed 94.8766 shares of common stock per $1,000
principal amount of notes, subject to adjustment in the same manner, at the same
time and for the same events for which we must adjust the conversion rate as set
forth under “Description of Notes—Conversion Rights—Conversion Rate Adjustments”
in the Preliminary Offering Memorandum.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender.

You should rely on the information contained or incorporated by reference in the
Preliminary Offering Memorandum, as supplemented by this pricing term sheet, in
making an investment decision with respect to the Notes.

Neither this pricing term sheet nor the Preliminary Offering Memorandum
constitutes an offer to sell or a solicitation for an offer to buy any Notes in
any jurisdiction where it is unlawful to do so, where the person making the
offer is not qualified to do so, or to any person who cannot legally be offered
the Notes.

The offer and sale of the Notes and any common stock issuable upon conversion of
the Notes has not been, and will not be, registered under the Securities Act or
the securities laws of any jurisdiction. As a result, the Notes and any common
stock issuable upon the conversion of the Notes may not be offered or sold
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. Accordingly, the initial purchasers are offering the Notes only
to “qualified institutional buyers” (as defined under Rule 144A under the
Securities Act (“Rule 144A”)) in reliance on the exemption from the registration
requirements of the Securities Act provided by Rule 144A.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.



--------------------------------------------------------------------------------

SCHEDULE III

LIST OF SUBSIDIARIES

 

Entity Name

    

Jurisdiction of Formation

Buyers United – Virginia, Inc.      Virginia MyACD, Inc.      Utah
inContact Consulting and Commercial Services, LLC      Utah inContact EMEA, LLC
     Utah inContact Limited      United Kingdom inContact Philippines, Inc.     
Philippines inContact Bolivia S.R.L.      Bolivia inContact SA, LLC      Utah



--------------------------------------------------------------------------------

EXHIBIT A

            , 2015

JEFFERIES LLC

  As Representative of the

  Initial Purchasers listed in

  Schedule I to the Purchase Agreement

c/o Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

RE: INCONTACT, INC. (the “Company”)

Ladies and Gentlemen:

The undersigned is an owner of record or a beneficial owner of certain shares of
common stock, par value $0.0001 per share, of the Company (“Shares”) or
securities convertible into or exchangeable or exercisable for Shares. The
Company proposes to carry out an offering (the “Offering”), pursuant to Rule
144A under the Securities Act of 1933, as amended (the “Securities Act”), of
Convertible Senior Notes (the “Notes”) for which you will act as representative
of the Initial Purchasers (as defined in the Purchase Agreement (as defined
below) relating to the Offering to which the Company is a party). The
undersigned recognizes that the Offering will be of benefit to the undersigned
and will benefit the Company. The undersigned acknowledges that you are relying
on the representations and agreements of the undersigned contained in this
letter agreement in carrying out the Offering and, at a subsequent date,
entering into a Purchase Agreement (the “Purchase Agreement”) with the Company
with respect to the Offering.

In consideration of the foregoing, and for other good and valuable
consideration, the receipt of and sufficiency of which are hereby acknowledged,
the undersigned hereby agrees that the undersigned will not, (and will cause any
spouse or immediate family member of the spouse or the undersigned living in the
undersigned’s household not to), without the prior written consent of Jefferies
LLC (which consent may be withheld in its sole discretion), directly or
indirectly, (1) sell, offer, contract or grant any option to sell (including
without limitation any short sale), pledge, assign transfer, establish an open
“put equivalent position” within the meaning of Rule 16a-1(h) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise
dispose of any Shares, options or warrants to acquire Shares, or securities
exchangeable or exercisable for or convertible into Shares currently or
hereafter owned either of record or beneficially (as defined in Rule 13d-3 under
the Exchange Act) by the undersigned, their spouse or family members, (2) enter
into any swap, hedge or similar arrangement or agreement that transfers, in
whole or in part, the economic risk of ownership of all or any part of the
Shares, or securities exchangeable or exercisable for or convertible into Shares
currently or hereafter owned either of record or beneficially (as defined in
Rule 13d-3 under the Exchange Act) by the undersigned regardless of whether any
such transaction is to be settled in securities,



--------------------------------------------------------------------------------

in cash or otherwise, (3) make any demand for or exercise any right or cause to
be filed a registration statement, including any amendments thereto, with
respect to the registration of any Shares or securities exchangeable or
exercisable for or convertible into Shares or any other securities of the
Company or (4) or publicly announce an intention to do any of the foregoing, for
a period commencing on the date hereof and continuing through the close of
trading on the date 90 days after the date of the Purchase Agreement (the
“Lock-up Period”); provided, that the foregoing restrictions shall not apply to
the transfer of any or all of the Shares owned by the undersigned, either during
his lifetime or on death, by gift, will or intestate succession to the immediate
family of the undersigned with respect to which the undersigned is the exclusive
beneficiary; provided, however, that in any such case, it shall be a condition
to such transfer that (A) the transferee executes and delivers to Jefferies LLC
an agreement stating that the transferee is receiving and holding the Shares
subject to the provisions of this letter agreement, and there shall be no
further transfer of such Shares, except in accordance with this letter agreement
and (B) no public disclosure and no filing by any party to the transfer (donor,
donee, transferor or transferee) under the Exchange Act shall be required nor
shall be voluntarily made reporting a reduction in beneficial ownership of the
Shares in connection with such transfer or distribution prior to the expiration
of the Lock-up Period (as the same may be extended pursuant to the terms
hereof).

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of Shares or securities convertible into or exchangeable or exercisable
for Shares held by the undersigned except in compliance with the foregoing
restrictions.

This letter agreement is irrevocable and will be binding on the undersigned and
the respective successors, heirs, personal representatives, and assigns of the
undersigned.

The undersigned hereby represents and warrants that the undersigned has full
power, capacity and authority to enter into this letter agreement. All authority
herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

A-2



--------------------------------------------------------------------------------

 

Printed Name of Holder

By:

 

Signature

 

Printed Name of Person Signing

(and indicate capacity of person signing if signing as custodian, trustee, or on
behalf of an entity)

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SOLVENCY CERTIFICATE

The undersigned, Gregory S. Ayers, Chief Financial Officer of inContact, Inc., a
Delaware corporation (“Borrower”), solely in his capacity as Chief Financial
Officer of Borrower and not in any individual capacity, does herby certify
pursuant to Section 7(a)(iv) of the purchase agreement (the “Purchase
Agreement”) dated as of March 24, 2015, between Borrower and the Initial
Purchasers, as follows:

Both immediately before and immediately after the consummation of the
transactions to occur on the applicable Closing Date and after giving effect to
the use of proceeds described under the caption “Use of Proceeds” in the Time of
Sale Document and Final Offering Memorandum:

 

  1. The fair value of the properties of the Company and the Subsidiaries, taken
as a whole, will exceed their consolidated debts and liabilities, subordinated,
contingent or otherwise;

 

  2. The present fair saleable values of the property of the Company and the
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their consolidated debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured;

 

  3. The Company and the Subsidiaries, taken as a whole, will be able to pay
their consolidated debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured;

 

  4. The Company and the Subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed, contemplated or about
to be conducted following the Closing Date;

 

  5. The Company has not incurred (by way of assumption or otherwise) any
obligation or liability (contingent or otherwise) under the Documents with
actual intent to hinder, delay or defraud either present or future creditors of
the Company and the Subsidiaries or any of their affiliates, as case may be;

 

  6. In reaching the conclusions set forth in this Certificate, the undersigned
has considered such facts, circumstances and matters as the undersigned has
deemed appropriate and has made such investigations and inquiries as the
undersigned has deemed appropriate, having taken into account the nature of the
particular business anticipated to be conducted by the Company after
consummation of the transactions.

Unless otherwise defined herein, terms defined in the Purchase Agreement and
used herein shall have the meanings given to them in the Purchase Agreement.

 

B-1



--------------------------------------------------------------------------------

The undersigned understands that the Initial Purchasers are relying on the truth
and accuracy of contents of this Certificate in connection with its entering
into the Purchase Agreement.

 

INCONTACT, INC. By:

 

Name: Gregory S. Ayers Title: Chief Financial Officer

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF

PARSONS BEHLE & LATIMER

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

DIRECTORS, OFFICERS AND STOCKHOLDERS

Paul Jarman

Gregory S. Ayers

William Robinson

Mariann McDonagh

Julian Critchfield

Theodore Stern

Steve Barnett

Blake O. Fisher, Jr.

Paul F. Koeppe

Mark Emkjer

Hamid Akhavan

 

D-1